COBB, Judge.
This is another appeal involving the sentencing guidelines. Appellant was convicted of burglary and robbery. Appellant’s recommended range under the sentencing guidelines was the second cell of 12-30 months incarceration or community control. ■ Appellant received concurrent split sentences of incarceration followed by community control. This combination of incarceration and community control constitutes an unauthorized departure from the second cell. See State v. VanKooten, 522 So.2d 830 (Fla.1988); Belcher v. State, 559 So.2d 448 (Fla.5th DCA 1990); Garcia v. State, 539 So.2d 23 (Fla.2d DCA 1989). We therefore reverse the sentences and remand for resentencing. Split sentences may be imposed within the second cell if probation is substituted for community control. See Loomis v. State, 531 So.2d 423 (Fla.5th DCA 1988).
SENTENCED VACATED; CAUSE REMANDED FOR RESENTENCING.
DAUKSCH and HARRIS, JJ., concur.